Citation Nr: 1120672	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  04-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO, in pertinent part, denied the Veteran's claim for a TDIU.  In September 2004, the Veteran testified at a hearing before RO personnel; a transcript of that hearing is of record.

The Board notes that the Veteran requested a hearing before the Board on a VA Form 9 that was submitted in February 2004; however, the Veteran withdrew this request in correspondence dated in May 2005. 

The Veteran also appealed the RO's denial of service connection for a disorder manifested by low back pain, for a disorder manifested by right lumbosacral radiculopathy, and for posttraumatic stress disorder (PTSD).  In a September 2006 decision, the Board denied his claim for a TDIU, along with these claims for service connection.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Memorandum Decision, the Court vacated the Board's September 2006 decision and remanded the matters to the Board for further proceedings consistent with its decision.  In September 2009, the Board remanded these matters to the RO, via the Appeals Management Center (AMC), in Washington DC, for additional development - including VA examinations for the Veteran's claimed lumbar spine disability and PTSD.  

Prior to returning this appeal to the Board, in a March 2011 rating decision, the AMC granted the Veteran's claims for service connection for a lumbar spine disability with right radiculopathy and for PTSD.  Because this decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  Hence, the only claim remaining before the Board is entitlement to a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action on his part is required.


REMAND

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In this case, the Veteran has been granted service connection for PTSD (rated as 50 percent disabling), varicose veins in the right leg (rated as 40 percent disabling), a lumbar spine disability with right radiculopathy (rated as 10 percent disabling), and dermatophytosis of the hands and feet (rated 0 percent disabling); the combined rating is 70 percent.  Hence, the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the evidence indicates the Veteran worked as a lithographer for the Detroit Daily News from March 1976 until he retired in September 1988.  At the time of his retirement, he was 66 years old.  In his September 2004 RO hearing, the Veteran indicated that he worked for the Detroit News until he retired.  He stated "You have to retire at 65. You have to retire.  And I did not retire at 65 because I had a son in school.  I was asking them to maybe make it longer so when he is in school my insurance would cover him.  So I worked when I was close to 67."  (see transcript, page 13).  The Veteran now contends that he is unable to work because of his service-connected disabilities.  The Board notes that although the Veteran was afforded VA examinations for his lumbar spine disability and PTSD in June 2010; neither examiner offered an opinion on the disabilities impact on the Veteran's employability.  Currently, there is no medical opinion as to whether the Veteran is unemployable due to his service-connected disabilities.  Under these circumstances, the Board finds that further examination and medical opinion is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board further notes that on September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL provided that when a request for a TDIU is expressly raised, a general examination is to be scheduled.  "Specialty examinations (Eye, Audio, Mental, Traumatic Brain Injury, and Dental) may also need to be scheduled.  These specialty examinations are only to be ordered when the Veteran is service connected for an eye, audio, mental, or dental condition that is not already at the schedular maximum, even if this condition is not one that the Veteran is claiming as causing his or her unemployability.  Additionally, the examiner should be requested to provide an opinion as to whether or not the Veteran's service-connected disability(ies) render him or her unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment." 

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes VA outpatient treatment records from the Buffalo VA Medical Center (VAMC) dated through July 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his service-connected disabilities.  Of particular interest are VA treatment records from the Buffalo VAMC dated from July 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed, the Veteran should be afforded a VA PTSD examination to determine the severity of his PTSD, and to what extent it affects his ability to obtain and maintain substantially gainful employment.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist or psychologist.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Review Examination for PTSD (changed 4/1/07).  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  After the above developments have been completed, the Veteran should be afforded a VA general medical examination.  The claims folder should be made available to the physician for review before the examination.  The physician is requested to comment on any nonservice-connected disorders noted or observed during the examination.  Additionally, the examiner should be requested to provide an opinion as to whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claim remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


